Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 have been cancelled.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 9, 18, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiao (USPN 9,688,326).
Regarding claim 8, Xiao teaches an endless-track traveling apparatus comprising: a first pulley 200 and a second pulley 202 that are arranged in such a way that the respective center axes thereof are in parallel with each other (see Figure 2); a motor 204 that drives at least one of the first pulley and the second pulley; and an endless track 102a, 102b (see col. 3, lines 10-12) that is wound over an outer circumferential surface of the first pulley and an outer circumferential surface of the second pulley, that is driven by the at least one of the pulleys 200 rotated by being driven by the motor 204, and that travels over the first pulley and the second pulley, wherein an outer circumferential surface of the endless track makes contact with a traveling subject (inclined surface, see col. 3, lines 6-8) so that based on the travel of the endless track, the endless-track traveling apparatus travels on the traveling subject.  There is provided a planar member (metal slide 718, that has a flat central portion; see Figures 6B and 7, col. 5, lines 37-41) that is disposed in a space surrounded by the endless track and has a flat portion that makes contact with an inner circumferential surface of at least one of two portions, of the endless track existing between the first pulley and the second pulley, that face each other, wherein the flat portion of the planar member makes contact with the inner circumferential surface of the endless track at a position at the traveling subject side with respect to a virtual straight line that connects a vertex, at the traveling subject side, in the outer circumferential surface of the first pulley and a vertex, at the traveling subject side, in the outer circumferential surface of the second pulley, and wherein at least part of the outer circumferential surface, of the endless track, that faces the inner circumferential surface being in contact with the flat portion of the planar member makes contact with the traveling subject (see Figure 6; the flat portion of slider 718 is below a line connecting the lowermost edges of the pulleys).  
Regarding claim 9, the friction coefficient between the inner circumferential surface of the endless track and the flat portion of the planar member is set to be smaller than the friction coefficient between the endless track and the outer circumferential surface of the at least one of the pulleys driven by the motor (this is inherent to a functioning drive arrangement, in order for the drive pulley to drive the track, the coefficient of friction between the drive pulley and the track must be substantially higher than the frictional coefficient between the planar member 718 and the track).
Regarding claims 18 and 19, Xiao teaches a first endless-track traveling apparatus 102a and a second endless-track traveling apparatus 102b that are arranged in parallel with each other in a direction perpendicular to a traveling direction (see Figure 1); an apparatus mounting unit 104 that is disposed between the first endless-track traveling apparatus and the second endless-track traveling apparatus and is equipped with an inspection apparatus (ground penetrating radar, video cameras, ultrasonic probes; see col. 5, lines 49-53); and a coupling member (see col. 3, lines 8-12) that couples the apparatus mounting unit with each one of the first endless-track traveling apparatus and the second endless-track traveling apparatus, wherein each of the first endless-track traveling apparatus and the second endless-track traveling apparatus is formed of the endless-track traveling apparatus as discusses above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 11, 16, 20, 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Taylor (USPN 4,301,884).
Regarding claims 10 and 11, Xiao shows upwardly turned inclination portions connected with end portions of the planar member ((upwardly turned ends of the slider 718 (see Figures 6B and 7), but it fails to show the distance between the inclination portions and the track increasing as it approaches the pulleys.
Taylor teaches an endless-track traveling apparatus including a slider 72, 74, that that contacts an inner surface of track 28 as it contacts the ground.  The slider has a planar surface and an inclined portion at its front end.  The inclined portion, as seen in Figure 2 is spaced from the inner circumference of the track be an increasing distance as to approaches a forward pulley 34.
It would have been obvious to one of ordinary skill in the art to provide an increasing distance between the inclined portion of the slider and the track of Xiao, as taught by Taylor, in order to allow for adjustment of the track supporting frame.
Regarding claim 16, Xiao teaches all of the claimed features, as discussed above, except for a second planar member, in contact with the inner circumferential surface of the track at a portion that faces the inner surface that contacts the first planar member.  Taylor teaches an endless track traveling apparatus having a frame for supporting and guiding an endless-track that includes a first planar member 74 that contacts a lower inner surface of the endless track 28 and a second planar member 72 that contacts an upper inner surface of the endless track 28.  Therefore, it teaches planar members engaging surfaces of the track that face each other.
It would have been obvious to one of ordinary skill in the art to provide the Xiao endless-track traveling apparatus with a second planar member, contacting the upper inner surface of the track, as taught by Taylor, in order to provide improved support and guidance for the flexible track.
Regarding claims 20 and 21, Xiao teaches a first endless-track traveling apparatus 102a and a second endless-track traveling apparatus 102b that are arranged in parallel with each other in a direction perpendicular to a traveling direction (see Figure 1); an apparatus mounting unit 104 that is disposed between the first endless-track traveling apparatus and the second endless-track traveling apparatus and is equipped with an inspection apparatus (ground penetrating radar, video cameras, ultrasonic probes; see col. 5, lines 49-53); and a coupling member (see col. 3, lines 8-12) that couples the apparatus mounting unit with each one of the first endless-track traveling apparatus and the second endless-track traveling apparatus, wherein each of the first endless-track traveling apparatus and the second endless-track traveling apparatus is formed of the endless-track traveling apparatus as discusses above.
Regarding claim 26, Qian teaches two track apparatuses, a mounting unit and a coupling member, as discussed above with respect to claims 18 and 19.
Claims 12, 13, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Qian (USPN 2015/0257622).
Regarding claims 12 and 13, Xiao teaches all of the claimed features except for the track having a hardness of an inner circumference surface that is larger than the hardness of the outer circumferential surface.
Qian teaches a tracked robotic vehicle having an endless-track traveling apparatus where the track has a hardness of an inner circumference surface that is larger than the hardness of the outer circumferential surface (see para [0089], lines 6-18.  An “outer layer is soft” to provide improved friction and compliance with the travel surface and an “inner layer is hard” to provide adequate hardness for engagement with the pulleys.
It would have been obvious to one of ordinary skill in the art to provide the Xiao track with a hard inner surface and a softer outer surface, as taught by Qian, in order to provide adequate friction with the travel surface as well as adequate hardness on the inner surface that engages the pulleys.
Regarding claims 22 and 23, Qian teaches two track apparatuses, a mounting unit and a coupling member, as discussed above.
Claims 14, 15, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao and Taylor as applied to claims 10, 11, 16, 20, 21, and 26 above, and further in view of Qian.
Regarding claims 14 and 15, the combination teaches all of the claimed features except for the track having a hardness of an inner circumference surface that is larger than the hardness of the outer circumferential surface.
Qian teaches a tracked robotic vehicle having an endless-track traveling apparatus where the track has a hardness of an inner circumference surface that is larger than the hardness of the outer circumferential surface (see para [0089], lines 6-18.  An “outer layer is soft” to provide improved friction and compliance with the travel surface and an “inner layer is hard” to provide adequate hardness for engagement with the pulleys.
It would have been obvious to one of ordinary skill in the art to provide the combination track with a hard inner surface and a softer outer surface, as taught by Qian, in order to provide adequate friction with the travel surface as well as adequate hardness on the inner surface that engages the pulleys.
Regarding claims 24 and 25, Qian teaches two track apparatuses, a mounting unit and a coupling member, as discussed above.
Claims 16, 17, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over in Xiao view of Miller (USPN 1,987,265).
Regarding claim 16, Xiao teaches all of the claimed features, as discussed above, except for a second planar member, in contact with the inner circumferential surface of the track at a portion that faces the inner surface that contacts the first planar member.  Miller teaches an endless track traveling apparatus having a frame 15 for supporting and guiding an endless-track that includes a first planar member 74 that contacts a lower inner surface of the endless track 28 and a second planar member 72 that contacts an upper inner surface of the endless track 28.  Therefore, it teaches planar members engaging surfaces of the track that face each other.
The combination teaches an electric control system of a type that typically includes at least one control circuit, responsive to sensors and control inputs, however, it is silent regarding a control board disposed between the first and second planar members.
Miller teaches an endless track traveling apparatus having a drive pulley 31, an idler pulley 33, and a housing 15 with an upper planar member 22 and a lower planar member 18 that support and guide endless track 23.  
It would have been obvious to one of ordinary skill in the art to provide the Xiao endless-track traveling apparatus with a second planar member, contacting the upper inner surface of the track, as taught by Miller, in order to provide improved support and guidance for the flexible track.
Regarding claim 17, Miller also teaches providing a “control board” that is “in the frame” that is surrounded by the endless chains that propel the vehicle (see claim 8, lines 8-12).  It would have been obvious to one of ordinary skill in the art to provide a control board, including a control circuit which is a notoriously well known element of control boards, in the frame surrounded by the track, between the upper and lower planar members, as taught by Miller, in order to provide untethered control of the vehicle.
Regarding claim 27, Xiao teaches a first endless-track traveling apparatus 102a and a second endless-track traveling apparatus 102b that are arranged in parallel with each other in a direction perpendicular to a traveling direction (see Figure 1); an apparatus mounting unit 104 that is disposed between the first endless-track traveling apparatus and the second endless-track traveling apparatus and is equipped with an inspection apparatus (ground penetrating radar, video cameras, ultrasonic probes; see col. 5, lines 49-53); and a coupling member (see col. 3, lines 8-12) that couples the apparatus mounting unit with each one of the first endless-track traveling apparatus and the second endless-track traveling apparatus, wherein each of the first endless-track traveling apparatus and the second endless-track traveling apparatus is formed of the endless-track traveling apparatus as discusses above.
Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over in Xiao view of Miller (USPN 1,987,265) in view of Troy (PGPub 2016/0240298).
Xiao lacks magnets providing an attractive force to the traveling subject.
Troy teaches a vehicle that uses both suction and magnets to provide attractive forces to a traveling subject (see para [0037], lines 1-7) that has portions that are ferromagnetic and portions that are not ferromagnetic.
It would have been obvious to one of ordinary skill in the art to provide the Xiao vehicle with magnets in addition to the suction device, as taught by Troy, in order to provide a device that maintains adequate adhesion to a traveling subject that has portions that are ferromagnetic and portions that are not ferromagnetic.
Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive.
 Applicant argues that Xiao fails to teach every feature of the claimed invention and appears to suggest the prior art lacks a planar member that presses from the inside and makes contact with the inner circumferential surface of the track.  The examiner disagrees.  Applicant points out that the planar member of applicant’s disclosure presse against the inner surface of the track that makes contact with the traveling subject because that planar member is positioned below the lowest points of the pulleys.  Xiao shows the same arrangement in Figure 6B.  In Figures 6A and 6B, both pulleys 604, 606, spaced above the lower run of the belt 602. A lower slide presses the belt from the inside along opposite the side of the belt that contacts the ground.  This appears to the same arrangement that applicant is claiming.  Therefore, the rejection is being maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        
/ab/